DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13 is amended as follows:
13. (currently amended)	A method for accessing a desired location within a subject's body, comprising: 
introducing a distal portion of an obturator of a percutaneous access device through skin of the subject to a site of interest within [[a]] the body of the subject; 
introducing a distal end of a cannula of the percutaneous access device, through which the obturator extends, through the skin of the subject to the site of interest, a proximal end of the cannula being fixed to a distal hub of a handle of the percutaneous access device; and 
moving coupling features at a proximal side of a proximal hub of the handle of the percutaneous access device proximally away from the distal hub to withdraw the obturator while the distal hub and a distal portion of the proximal hub remain assembled with a main body of the handle and while the distal end of the cannula remains positioned at the site of interest.
Reasons for Allowance
Claims 1-20 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Groshong (US 4772266), fails to disclose or make obvious a device as described in claim 1. Specifically, Groshong fails to disclose or make obvious a percutaneous access system, in combination with all of the other elements of the claim, where “selective longitudinal movement of coupling features at a proximal side of the proximal hub toward and/or away from the main 
The closest prior art of record, Groshong (US 4772266), fails to disclose or make obvious a device as described in claim 13. Specifically, Groshong fails to disclose or make obvious a method for accessing a desired location within a subject's body, in combination with all of the other elements of the claim, where “moving coupling features at a proximal side of a proximal hub of the handle of the percutaneous access device proximally away from the distal hub to withdraw the obturator while the distal hub and a distal portion of the proximal hub remain assembled with a main body of the handle.” In the interpretation of Groshong, the proximal hub is annular coupling member 50, the main body is male coupling member 110, the distal hub is tabs 80 and 82, coupling features at a proximal side of the proximal hub is thread 64, and the obturator is dilator 12. Although the coupling features 64 is moved “proximally away from the distal hub” during use of the device, the proximal hub 50 disengages from the main body 110 during such movement and therefore fails to disclose or make obvious “a distal portion of the proximal hub remain[ing] assembled with a main body.”
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 13. Claims 2-12 and 14-20 are allowable for incorporating the above limitations due to their respective dependencies on the independent claims.
Examiner notes that U.S. Patent No. 10335195 that is the parent of the instant application fails to disclose or make obvious “selective longitudinal movement of coupling features at a proximal side of the proximal hub … while a distal portion of the proximal hub remains assembled with the main body.” As such, the double patenting rejection is withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783